Title: To George Washington from Battaile Muse, 3 January 1787
From: Muse, Battaile
To: Washington, George

 

Honourable Sir
January 3d 1787

Your Favour dated December the 4th I received a few days ago—which is Very Sattisfactory to me I shall attend Perticularly to Every thing required, and will act as well For your interest In the management of your Business as tho. the leases was my Own always holding in View your Instructions.
I have not received one shillings Since I was at Mount Vernon I have made many application⟨s⟩ In Pressing Terms the Scarcity of money and bad weather prevents a prospect of money before March or april and I Fear May—I shall Take Every Step in my Power To Make the Collecton in due Time and Soon after it Falls into my hands it shall be Conveyed To you—Should you be in want of money Please To inform me by next Post and I will draw on Mr Andrew Wales For one hundred pounds in your Favour—I wish for Timely notice that He Mr Wales may Provide with Certainty. I am Sir your obedient Humble Servant

Battaile Muse


N.B. Mr Wales I expect Cannot Pay untill the 1st of march—if required sooner I must notify Him of the day therefore Please To write me and oblige. B.M.

